 -588DECISIONS OF NATIONAL LABOR RELATIONS BOARDhistory was too brief,as opposed.to the earlier history of.separate bar-gaining, to bar a petition seeking the single-employer unit.Accord-ingly, I concur in the decision to affirm the Regional Director's unitfinding and direct an immediate election.CHAIRMAN McCuLLocn and Mi nnn RorrERs took no part in theconsideration of the above Decision on Review.InternationalMarine Terminals,Inc.andJohn H. Jemiolo .Local 928, International Longshoremen's Association,AFL-CIOand International Longshoremen's Association,AFL-CIOandJohn H.JemioloInternational Marine Terminals,Inc.andEdward L. JemioloLocal 928, International Longshoremen's Association,AFL-CIOand International Longshoremen's Association,AFL-CIOandEdward L. JemioloInternationalMarine Terminals,Inc.andJohn Murphy.Local 928, International Longshoremen's Association,AFL-CIOand International Longshoremen's Association,AFL-CIOandJohn MurphyInternationalMarine Terminals, Inc.andThomas MurphyLocal 928, International Longshoremen's Association,AFL-CIOand International Longshoremen's Association,AFL-CIOandThomasMurphy.Cases Nos. 3-CA-1520-1, 3-CB-486-1, 3-CA-1520-2, 3-CB-486-Pd, 3-CA1520-3, 3-CB-486-3, 3-CA--1520-4, and3-CB-486-4.June 13, 1962DECISION AND ORDEROn November 30, 1961, Trial Examiner C. W. Whittemore issuedhis Intermediate Report in the above-entitled proceeding, findingthat the Respondents had not engaged in certain unfair labor prac-tices and recommending that the complaint be dismissed, as set forthin the Intermediate Report attached hereto.Thereafter, the GeneralCounsel filed exceptions to the Intermediate Report and a supportingbrief.The Board has reviewed the rulingsof theTrial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby.affirmed.The Board has considered the In-termediate Report,the exceptions and briefs,and the entire recordin this case,and hereby adopts the findings, .conclusions,and recom-mendations of the Trial Examiner,to the extent consistent with ouropinion hereinafter.137 NLRB No. 70. INTERNATIONAL MARINE TERMINALS, INC.589We agree with the Trial Examiner that Respondent Company andRespondent Unions did not violate Section 8(a) (1) and (3) and8(b) (2) and (1) (A) of the Act, respectively, by entering into andmaintaining an unlawful hiring arrangement, understanding, orpractice.The Respondents are parties to a collective-bargaining agreementwhich provides for the exclusive hiring of longshoremen through"the Union." The term "The Union," according to the contract, refersto the International Longshoremen's Association, AFL-CIO, andLocal 928, International Longshoremen's Association, AFL-CIO.The contract provides for hiring preference in the following orderand in the precise terms set forth below :Group 1.Employees with at least 4 or more years in the long-shore-trade in the area, who have passed a journeyman's exami-nation, and have been employed at least one year out of the last4 years under a contract between their then employer and theUnion.Group 2.Employees with at least 4 years in the longshore tradein the area, and who mave passed a journeyman's examination.Group 3.Employees with at least 2 years experience in thelongshore-trade in the area, who have passed a journeyman'sexamination and who has [sic] been employed at least 6 monthsin the last 3 years under a contract between his employer and theUnion.Group 4.Employees with at least 1 year experience in thelongshore trade in the area and who have passed a journeyman'sexamination.Group 5.All other applicants.In practice, the Respondent Union established two lists of em-ployees for referral purposes, based on questionnaires distributed tojob applicants attending a shapeup.These lists were composed of:(1)Men with 4 or more years' experience on the waterfront; and(2)men with less than 4 years' experience on the waterfront.In theNew York Timescase,' the Board held that somewhat similarcontractual provisions were not unlawful.For the reasons stated inthat case, Chairman McCulloch and Member Fanning are of the opin-ion that the contract criteria for job referral based on past workexperience under a union contract are not in the instant case un-lawful.Thus the hiring criteria herein, as in theNew York Timescase, also relate to an appropriate consideration in the selection ofemployees, namely, experience in the area obtained while workingfor members of the employer-association involved.Moreover, therei NewYork Mailers' Union,Local6 InternationalTypographical Union, AFL-CIO (NewYork Times Company, and Pubi8her8'Associationof New York City),133 NLRB 1052. 590DECISIONS OF NATIONAL LABOR RELATIONS BOARDis no evidence in the instant case that the required work experiencenecessarily was obtained under contracts containing union-securityclauses.If it had been demonstrated that the experience in questionnecessarily had been obtained under contracts containing such clauses,there would be a basis for finding in the present case discriminatorypreference for union members.As an additional ground for finding no violation here, ChairmanMcCulloch and Member Fanning rely on the fact that the aforesaidcontract provisions were never put into practice.Member Leedomjoins them in this ground only.Thus, under the parties' practice,placement on referral was determined exclusively by years of experi-ence in the trade; and no consideration appears to have been givento previous employment under contracts with the Union.We note,moreover, that it does not appear that the contract in question wasever signed; and it also appears that the revision of the hiring listbased on years of experience alone occurred prior to the filing of theunfair labor practice charge.The failure to enforce the contracthas dissipated any possible discriminatory effect of the provision inthe contract and distribution of questionnaires which sought informa-tion only as to years of waterfront experience was actual notice toemployees of the true intention of the parties not to enforce the hiringpreference provisions here in issue 2As we have found that Respond-ents did not commit unfair labor practices we shall dismiss thecomplaint.[The Board dismissed the complaint.]MEMBERS RODGERS and BROWN took no part in the consideration ofthe above Decision and Order.-Cf.Nassau and Suffolk Contractors' Association, Inc, et at.,118 NLRB 174, 175.INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASECharges having been issued and served in each of the above-entitled cases; anorder consolidating said cases, a complaint and notice of hearing thereon havingbeen issued and served by the General Counsel of the National Labor RelationsBoard, and answers having been filed by the above-named Respondents, a hearinginvolving allegations of unfair labor practices in violation of Section 8(a)(1) and(3) and 8(b) (1) (A), (2), and (5) of the National Labor Relations Act, as amended,was held in Buffalo, New York, on October 17 and 18, 1961, before the duly desig-nated Trial Examiner.At the hearing all parties were represented by counsel and were afforded fullopportunity to present evidence pertinent to the issues, to argue orally, and to filebriefs.Briefs have been received from General Counsel and the Respondent IMT.Disposition of the Respondent's motions to dismiss the complaint, upon whichruling was reserved at the close of the hearing, is made by the following findings,conclusions, and recommendations.Upon the record thus made, and from his observation of the witnesses, the TrialExaminer makes the following: INTERNATIONAL MARINE TERMINALS, INC.591FINDINGS OF FACT1.THEBUSINESSOF THE RESPONDENT EMPLOYERInternationalMarine Terminals, Inc., is a Delaware corporation, with offices andlongshoring and stevedoring facilities in Buffalo, New York, where it is engagedprimarily in the loading and unloading of ships engaged in transporting goods ininterstate and foreign commerce.During the 12 months beforeissuanceof the complaint this Respondent deriveda gross revenue of more than $200,000, by furnishing services to firms, shippers andtransportation companies, and interstate and international common carriers operating,between and among the various States of the United States and between variousStates and foreign countries.This Respondent admits and it is found that it is engaged in commerce withinthe meaning of the Act. The Respondent Unions do not contest the Board's com-merce jurisdiction.II.THE RESPONDENT UNIONSLocal 928,International Longshoremen'sAssociation,AFL-CIO,and InternationalLongshoremen'sAssociation,AFL-CIO,are labor organizations within the mean-ing of the Act.HI. THE ALLEGED UNFAIR LABOR PRACTICESA. Setting and major issuesThe eventsat issuearose shortly after the Respondent Employer began stevedoringoperations on the Buffalo waterfront in the spring of 1960. In brief, the three chiefissues raised by the complaint are: (1) Whether or not the Respondents have"entered into" and "maintained" an unlawful hiring "understanding or practice"; (2)whether or not the four Charging Parties (John and Edward Jemiolo and John andThomas Murphy) were unlawfully "denied employment"; and (3) whether or not theRespondent Local's initiation fee of $125 is unlawfully "excessive or discriminatory.B. Facts relevant to the hiring issues in generalFacts here summarized are drawn from undisputed evidence:(1) It appears that not until 1959 did the Buffalo waterfront become active as aport for the handling of general cargo.The first company that year to open generalcargo stevedoring operations was the Pittston Stevedoring Company.(2)The Respondent Employer, hereinafter referred to as IMT, began its steve-doring operations in Buffalo in April 1960. Shortly before starting company officialsmet with representatives of the Respondent Unions to discuss prevailing wages andworking conditions.About a week before April 23, the date when IMT worked itsfirst ship, its representatives requested and received from union representatives alist of longshoremen who had worked for Pittston.(3)On April 23 and thereafter until mid-August IMT hired at its own docksfrom this "Pittston" list at shapeups conducted by an IMT representative(4) In July IMT and the Respondent Unions entered into a collective-bargainingcontract.'(5)This contract contains the following provisions pertaining to employmentand relevant to specific issues raised by the complaint:(Art. 7)Employment.SECTION 1. The Company agrees that during the period that this agreementis in effect. it will procure all longshoremen, tractor drivers, checkers, watchmenand winchmen from the employment office of the Union. provided, however,that the prospective employees are satisfactory to the Company, the Companyreserving the right at all times to reject any employee in its sole discretion.SEC. 2 In referring employees to the Company, the Union will refer com-petent and dependable applicants in the following order of priority.Group IEmployees with at least 4 or more years in the longshore-trade inthe area. who have passed a iourneymari s examination. and have been employed-at least one year out of the last 4 years under a contract between their then-employer and the Union.'Although for reasons immaterial here the contract was not reduced to writing until,September, these appears to be no question that it became effective in July 592DECISIONS OF NATIONAL LABOR RELATIONS BOARDGroup 2.Employees with at least 4 years in the longshore tradein the area,and who have passed a journeyman's examination.Group 3.Employees withat least2 years experience in the longshore-tradein the area,who have passeda journeyman's examinationand who has [sic]been employedat least 6 months in the last3 years under a contract betweenhis employer and the Union.Group 4.Employees with at least 1 yearexperience in the longshore tradein the area and who have passeda journeyman's examination.Group S.All other applicants.SEC. 3.The word "area" as used herein shall mean theCountry of Erie... .SEC. 4. In referringapplicantsto the Company, the Union agrees that it shalldo so without discrimination and without regard tounion membership or non-membership of any applicant who meets the aboverequirements.The Unionfurther agrees to maintain, administer and operate its employmentof office inaccordance with the law and assume full responsibility therefor.SEC. 5. In the event that the Union shall fail or be unable for any reasonto furnish the Company with employees required by it, the Company shall befree to fill any such vacancy from any source.The contractalsoprovided for the setting up of a permanent "appeals board," uponwhich the employer, an impartial arbiter, and the Unions were to be represented, topass upon any grievance raised by any applicant as to his placement in or exclusionfrom any of the "groups" established in article 7.(6) Early in August, following the reaching of the above-noted agreement, and inpreparation for the opening of a union hiring hall, the Unions asked for and obtainedfrom IMT a list of all employees it had hired up to that time with their hiring datesnoted.(7)A union steward then copied into a hiring book the namesappearing on thisIMT list, in order of the hiring dates.(8)About the same time the Unions distributedamonglongshoremen appearingfor shapeups a questionnaire soliciting information as to the number of years eachapplicant had worked in any capacity as a longshoreman in that area.(9) Based upon information thus received from job applicants themselves, acommittee composed of union officials determined the group placement of the appli-cant upon the hiring list-those with 4 years or more of longshore experience ingroup 1, and those with less experience in group 2.(10) The method of shapeup hirings thereafter was adjusted to this grouping.Thesame hiring book, prepared from the IMT seniority list, was used. The steward drewa green line through the names of applicants who had less than 4 years' experience-these having been classified by the committee as being in group 2.At shapeups hecalled first, in the seniority order as listed in the book, all names through which nogreen line had been drawn, and then,also inseniority order,the namesthrough whichthe line had been drawn.(11) There is no evidence that any longshoreman or job applicant has formallyraised as a grievance with IMT his placement in either of the two groupings so farestablished.(12) There is no evidence that any longshoreman or applicant was, on the basisof waterfront experience, improperly placed in group 2 instead of group 1.(13) There is no evidence in the record as to whether any or all individuals listedin group 1 were or werenot unionmembers.C. Conclusions drawn from the foregoing factsIn his brief, General Counsel says:It is respectfully submitted that from the April 23, 1960, initial date of stevedorehiring by IMT, and continuing into the Sec. 10(b) period (May 3 as to IMTand May 10 as to the Unions), the Unions imposed upon IMT a hiring arrange-ment, in which IMT acquiesced, over which the Unions maintained unilateralcontrol and which control was not exercised in a nondiscriminatory manner.He further states that although the Supreme Court revoked theMountain-Pacificdoctrine (inLocal 357, International Brotherhood of Teamsters, Chauffeurs, Ware-housemen and Helpers of America V. N.L.R.B. (Los Angeles-Seattle Motor Express),365 U.S. 667) "it is still possible for the Board to infer from the nature of a contractclause, or an oral understanding or arrangement, anintentto give hiring preference ona basis of union status."As to what is "still possible for the Board to infer," the Trial Examiner is remindedof a remark made to him by an artist in Berlin, who had been active in the under- INTERNATIONAL MARINE TERMINALS, INC.593ground: "Nicht ist unmoglich"-"Nothing is impossible."Yet while he must agreewith General Counsel that the possibilities of what the Board may "infer" as to"intent" are unlimited, The Trial Examiner doubts if the Board is likely to find apracticediscriminatorymerely on the ground that it was"intended"to be so.Onthe contrary, in a recent Board decision(Local 367, International Brotherhood ofElectricalWorkers, AFL-CIO (Easton Branch, Penn-Del-Jersey Chapter, NationalElectrical Contractors Association),134 NLRB 132) the three-member panel, con-sisting of Chairman McCulloch and Members Rodgers -and Leedom, adopted withoutcomment, in a somewhat similar case, the same Trial Examiner's conclusion whichfollowed his finding that no actual discrimination had occurred: "Whether or notan unlawful motive existed is immaterial.Our jails would bulge and hangmenwould be overworked if motive warranted conviction."As to General Counsel's first contention, quoted above, the Trial Examiner findsnot the slightest evidence that at any time while IMT was conducting the shapeupsthrough its own representative was any applicant discriminated against, whetherbecause of union pressure, union membership or nonmembership, or for any otherreason.Nor does General Counsel cite any specific incident of discrimination inthe complaint or in his brief.Concerning the hiring provisions in the contract entered into in July, GeneralCounsel points to none which he claims to be,per se,unlawful.In substance,General Counsel appears to argue that because the meaning of certain group cri-teria is unclear, such lack of clarity "manifests a clear intent to give preference forhiring on the basis of union status." From this basis General Counsel then arguesthat an "arrangement and practice" unlawful in terms of 8(a)(1) and (3) and8(b)(1)(A) and (2) actually existed.Neither logic nor the record, in the opinionof the Trial Examiner, warrants the conclusion sought.It is here noted that similar group criteria were contained in the contract in-volved in the recently decidedElectricalWorkerscase cited above, and there Gen-eral Counsel specifically disclaimed that the contract was unlawful.In short, the Trial Examiner concludes and finds that evidence is insufficient tosustain General Counsel's contentions as to the unlawfulness of the hiring practicesin generalor the contract provisions or procedures pursuant thereto.D. Facts relevant to specific claims of discrimination(1)All four of the individuals filing charges,named insection A, above, at thetime of the hearing were only part-time stevedores, having full-time jobs with otheremployers.,(2) In mid-August 1960, at the time the hiring list was regrouped accordingto number of years of service on the waterfront, none of the four had had 4 yearsof such experience.(3)Upon the regrouping, each of these four were placed in group 2-but in thesame relative position in that group as to their seniority with IMT.(4)When three of the four appeared for shapeup on the morning of September 9,1960, their names were not called.There is no evidence that John Murphy, oneof the complainants, was at the hiring hall that morning.(5) It is undisputed that Thomas Murphy, oneof the complainants,was No. 127on the hiring list,2 and that the other three had, because of their lower senioritystanding, higher numbers on thehiringlist.It is likewise undisputed that onlysome 80 or 90 longshoremen were needed on the morning of September 9.(6)General Counsel urges no discrimination on any other date than September9 as to these or any other individuals.(7) Each of the four testified that he had worked on the docks at various timessince September 9-apparently being called as needed from their standing in group 2.E. Conclusions as to the foregoing factsIn the opinion of the Trial Examiner, the evidence is insufficient to support a find-ing of actual unlawful discrimination in the failure to hire any one of the four indi-viduals involved on September 9, 1960, or at any time thereafter.One was not atthe hiring hall, on September 9, so far as the record shows.The others were notreached and called only because not enough men were ordered by the Company.Since it has previously been found that the regrouping of the hiring list wasneither unlawfulper senor unlawfully discriminatory as applied, it clearly may notbe maintained that the failure to call the names of the three complainants on2IIe was atthe top of group 2649856-63-vol. 137-39 594DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe morning of September 9 was unlawfully discriminatory,merely because the re-grouping had placed them farther down on the hiring list.F. Theissue of the initiation feeIn July 1960, Local982 raised its initiation fee from$25 to $125.GeneralCounsel urgesthatthis increase was "excessive"and in violation of Section8(b) (5)of the Act.3There is nodispute asto thefact of the increases.The Trial Examinerisunableto agree withGeneral Counsel's claimthat the new fee is "excessive or discrimina-tory underall the circumstances."Evidence fully establishes that at thetimeLocal 928 undertookto implement thecontractjust reached,to set up and operate a hiring hall, a cons derable increasein its expenses was reasonably to be anticipated It was then a small local-some50 or 60 members.Despite theincreaseitsmembership appears to have aboutdoubled-andthere is not the slightest evidencethat any applicantwas preventedfrom joining because of the increase in the initiation fee.It is undisputed,also, thatILA initiationfees for general cargo locals in the eastcoast area range from$50 to $300, andat gulf coastports from $200 to $500.In short, the Trial Examinerdoes not believeGeneral Counselhas presentedsufficient evidenceto sustain this allegation of the complaint.RECOMMENDATIONHaving foundthatthe preponderance of evidence fails to sustain the allegationsof the complaint as to unlawful acts on thepart of any of the Respondents, theTrial Examinerwill recommend that the complaint be dismissed in its entirety.3This section makes it an unfair labor practice for a labor organization"to require ofemployees covered by an agreement authorized under subsection(a) (3) the payment, asa condition precedent to becoming a member of such organization,of a fee in an amountwhich the Board finds excessive or discriminatory under all the circumstances . . "Kelly & Picerne,Inc.andProvidence,Pawtucket and CentralFalls Carpenters'District Council a/w United Brotherhood ofCarpenters and Joiners of America.Case No. 1-CA-3169. June13, 1962SUPPLEMENTAL DECISION AND ORDEROn May 15, 1961, the Board issued its Decision and Order in theabove-entitled case in which it found,inter alia,that the Respondent,Kelly & Picerne, Inc., violated Section 8 (a) (3) of the Act by subcon-tracting its rough carpentry work and discharging its carpentersbecause of their union membership and activities.'To remedy thisviolation, the Board ordered the Respondent to resume its rough car-pentry operations and to offer reinstatement to these carpenterswithout prejudice to their seniority or other rights, and to make themwhole for any loss of pay suffered as a result of the discriminationpracticed against them.Thereafter, the Board petitioned the Court of Appeals for the FirstCircuit for enforcement of its Order and, on February 14, 1962, thecourt rendered its decision in this matter. In its opinion, the court1131 NLRB 543.137 NLRB No. 77.